DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 01/04/2021.  Claims 1 – 20 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 20 have been considered, but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


06.	Claims 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US Patent 9,633,076), hereinafter “Morton”, in view of Mukhin et al. (US PGPub 2013/0262520), hereinafter “Mukhin”.
	Consider claim 9, Morton discloses a method, implemented in a computing system comprising one or more processors and one or more memories coupled to the one or more processors, the one or more memories comprising computer-executable instructions for causing the computing system to perform operations (abstract) comprising:
	receiving a first query for data associated with a first data model (column 8 lines 33 – 47, column 12 lines 52 – 67, the format of a query is determined based on the a model for a data source);
	receiving first query results for the first query, the first query results comprising retrieved values of the data retrieved in response to the first query (column 16 line 38 – column 17 line 13, results for a query are returned);
	converting the first query results to a standardized format (column 16 line 38 – column 17 line 13, the query results can be put into a certain format);
	receiving a second query, the second query being for data associated with the first data model and data associated with at least a second data model (column 8 lines 
	processing the second query using the converted first query results and at least third query results, the at least the third query results being for data associated with the at least a second data model (column 9 lines 19 – 32, column 10 lines 4 – 28, the format of a query is determined based on the data source, such that different formats can be used for the data sources and the queries that are executed on the data sources);
	returning second query results for the second query (column 16 line 38 – column 17 line 13, query results are returned).
	However, Morton does not specifically disclose that a schema and metadata are returned by the query.
	In the same field of endeavor, Mukhin discloses a method comprising:
	the first query results comprising a first schema comprising a metadata description of data retrieved in response to the first query and a second schema comprising metadata (paragraphs [0015], [0113], [0137], the results of a query include the schemas used in the databases, metadata for the retrieved data, and metadata descriptions).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the results of a query including the schema and metadata, taught by Mukhin, into the blending of data taught by Morton for the purpose of allowing blend queries to be performed on databases with different 
	Consider claim 10, and as applied to claim 9 above, Morton discloses a method comprising:
	receiving a third query for data associated with the at least a second data model; and receiving the third query results for the third query (column 8 lines 33 – 47, column 12 lines 52 – 67, a third query is received, wherein the format of the third query is determined based on the a model for a data source);
	Consider claim 11, and as applied to claim 10 above, Morton discloses a method comprising:
	the third query results are in the standardized format (column 16 line 38 – column 17 line 13, the query results can be put into a certain format);
	Consider claim 12, and as applied to claim 9 above, Morton discloses a method comprising:
	receiving a third query for data associated with the at least a second data model; receiving the third query results for the third query; and converting the third query results to a standardized format; wherein processing the second query uses the converted third query results (column 9 lines 19 – 32, column 10 lines 4 – 28, the format of the queries is determined based on the data sources, such that different formats can be used for the data sources and the queries that are executed on the data sources, whereby the results are put into a certain format);
	Consider claim 13, and as applied to claim 9 above, Morton discloses a method comprising:

	Consider claim 14, and as applied to claim 9 above, Morton discloses a method comprising:
	the standardized format comprises a CUBE (column 6 lines 35 – 62, the results are determined).
	Consider claim 15, and as applied to claim 9 above, Morton discloses a method comprising:
	the standardized format comprises a VIEW and a CUBE (column 6 lines 35 – 62, the data results are determined and visualized).
	Consider claim 16, and as applied to claim 9 above, Morton discloses a method comprising:
	rendering a single visualization from the second query results (column 6 lines 35 – 62, the query results are visualized).
	Consider claim 17, and as applied to claim 16 above, Morton discloses a method comprising:
	the visualization comprises a chart or a graph (column 5 lines 1 – 10, a graph is used for the data).
	Consider claim 18, and as applied to claim 9 above, Morton discloses a method comprising:
	the first data model is associated with a first remote data source (column 11 lines 13 – 27, a data model is used for the data sources).
claim 19, Morton discloses one or more computer-readable storage medium comprising instructions that, when loaded into a memory of a computing device, perform operations (abstract) comprising:
	receiving first query execution results for a first query associated with a first analytic engine in a standardized schemata, the standardized schemata comprising retrieved values of the data retrieved in response to the first query (column 8 lines 33 – 47, column 12 lines 52 – 67, a first query is determined based on the data source, whereby results are obtained);
	receiving second query execution results for a second query associated with a second analytic engine in the standardized schemata (column 8 lines 33 – 47, column 12 lines 52 – 67, a second query is determined based on the data source, whereby results are obtained);
	converting the first query execution results to a first set of one or more tables (column 2 lines 55 – 67, the query results are set to tables);
	converting the second query execution results to a second set of one or more tables (column 2 lines 55 – 67, the query results are set to tables);
	receiving a blend query, the blend query specifying data to be retrieved from the first set of one or more tables and the second set of one or more tables, the blend query further specifying how at least one attribute of the first set of one or more tables should be mapped to an attribute of the second set of one or more tables (column 16 lines 49 – 67, a blend query is utilized, which allows for data obtained from the multiple different data sources to be blended);

	formatting blend query execution results in a manner specified at least in part by the blend query (column 16 line 38 – column 17 line 13, the query results can be put into a certain format);
	returning blend query execution results in response to the receiving the blend query (column 16 line 38 – column 17 line 13, blended results are returned).
	However, Morton does not specifically disclose that a schema and metadata are returned by the query.
	In the same field of endeavor, Mukhin discloses a computer-readable storage medium comprising:
	a first schema comprising a metadata description of data retrieved in response to the first query and a second schema comprising metadata (paragraphs [0015], [0113], [0137], the results of a query include the schemas used in the databases, metadata for the retrieved data, and metadata descriptions).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the results of a query including the schema and metadata, taught by Mukhin, into the blending of data taught by Morton for the purpose of allowing blend queries to be performed on databases with different storage formats or schemas, which allows for increased flexibility of the query operations.
claim 20, and as applied to claim 19 above, Mukhin discloses a computer-readable storage medium comprising:
	the blended query comprises a metadata request and an analytic request (paragraphs [0091], [0096], the query for data includes a request for metadata).

Allowable Subject Matter
07.	Claims 1 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
08.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 1 – 8 in the instant application is because the prior arts of record do not teach or suggest “receiving a specification of a first data source and at least a second data source; receiving a specification of data to be retrieved from the first data source; receiving a specification of data to be retrieved from the at least a second data source; determining a first query format used by the first data source; issuing a first analytic query to the first data source in the first query format; in response to the issuing the first analytic query to first data source, receiving from the first data source: (1) a first schema comprising a metadata description of data retrieved in response to the first analytic query; and (2) a second schema comprising metadata and retrieved values of the data retrieved in response to the first analytic .
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
09.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Ganti, Venkatesh et al.				US PGPub	2014/0280287
b) Reddy, Vidyasagar et al.			US PGPub	2014/0201194
c) Goldberg, Robert N. et al.			US Patent	6,571,232

11.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

April 10, 2021